Court of Appeals
                          Sixth Appellate District of Texas

                                     JUDGMENT


 Joshua Wiley Mitchell, Appellant                       Appeal from the 6th District Court of Lamar
                                                        County, Texas (Tr. Ct. No. 27395). Opinion
 No. 06-18-00014-CR          v.                         delivered by Justice Burgess, Chief Justice
                                                        Morriss and Justice Moseley* participating.
 The State of Texas, Appellee                           *Justice Moseley, Retired, Sitting by
                                                        Assignment.


       As stated in the Court’s opinion of this date, we find there was partial error in the judgment
of the court below. Therefore, we modify the aggravated assault judgment to reflect “22.02 &
12.42 Penal Code” as the “Statute for Offense,” and we modify the family violence assault
judgment to reflect “22.01 & 12.42 Penal Code” as the “Statute for Offense.” As modified, the
judgment of the trial court is affirmed.
       We note that the appellant, Joshua Wiley Mitchell, has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.


                                                       RENDERED MARCH 14, 2019
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk